Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 04 January 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barabell.

Drawings
Drawings were received on 04 January 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-13, 18 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2017/0373731) in view of Jersenius et al. (US 2012/0300635) and Barabell et al. (US 2016/0037550).
Regarding claim 1, Guo discloses a distributed base station (fig. 2, item 250; fig. 5, item 510; fig. 6; paras. 49-51) for performing allocation (fig. 14; paras. 74-75; note: allocation over subframes - fig. 15), comprising: a plurality of radio points (RPs) (DUs/TRPs; para. 3, penultimate sentence), each configured to exchange radio frequency (RF) signals (para. 41, last sentence) with a plurality of user equipment (UEs) at a site (fig. 1); a baseband controller (item 254; para. 45, last two sentences) physically separated from and communicatively coupled to the plurality of radio points (fig. 2), wherein the baseband controller is configured to: assign resources (fig. 14; para. 74, lines 11-15; note: BS is the CU - para. 50, fourth sentence). 
Guo discloses a conventional LTE system (paras. 42-43) but does not disclose the controller is configured to: perform non-DRX-aware channel resource allocation; determine, for each RP communicating with a UE, available channel resources in each of a plurality of subframes; determine a least-loaded subframe that has the most available channel resources; and assign an available channel resource in the least-loaded subframe to the UE for at least one of the RPs communicating with the UE. Jersenius discloses an LTE system (para. 2) for performing 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a controller to perform non-DRX-aware channel resource allocation; determine, for each RP communicating with a UE, available channel resources in each of a plurality of subframes; determine a least-loaded subframe that has the most available channel resources; and assign an available channel resource in the least-loaded subframe to the UE for at least one of the RPs communicating with the UE in the invention of Guo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing resource load balancing to avoid highly loaded subframes (Jersenius, paras. 13 and 25; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Guo in view of Jersenius does not teach or make obvious the baseband controller coupled to the radio points via an Ethernet network. However, Barabell discloses a controller connected to radio points by an Ethernet network (fig. 1, item 34, 36 and 38; para. 92 and 100; figs. 2A-2B, 3, 5B-6B and 29). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the baseband controller coupled 
Still further, Guo in view of Jersenius does not teach or make obvious the one or more channel resources are reused for different UEs across different RPs located in different geographical locations. However, Barabell discloses reusing resources among different RPs (fig. 17A-17B; paras. 325-326; note: a cell has one or more RPs - para. 154, penultimate sentence and para. 101). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one or more channel resources reused for different UEs across different RPs located in different geographical locations in the invention of Guo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing non-interfering resources over a limited bandwidth for a network as is known in the art (Barabell, figs. 17A-17B; paras. 325-326; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Guo in view of Jersenius and Barabell discloses and makes obvious the distributed base station of claim 1, wherein the baseband controller is further configured to assign the available channel resource, in the least-loaded subframe, to the UE for each RP communicating with the UE (Jersenius, fig. 2; note: only one RP is in communication with the UE).  
Regarding claim 3, Guo in view of Jersenius and Barabell discloses and makes obvious the distributed base station of claim 1, wherein the baseband controller is further configured to 
Regarding claim 8, Guo in view of Jersenius and Barabell discloses and makes obvious the distributed base station of claim 1, wherein the channel resources are Physical Uplink Control Channel (PUCCH) resources (Jersenius, fig. 4B, step 406; para. 98; para. 106; note: PUCCH resources of a conventional LTE system).  
Regarding claim 11, Guo discloses a method for performing allocation (fig. 14; paras. 74-75; note: allocation over subframes - fig. 15) in a distributed base station (fig. 2, item 250; fig. 5, item 510; fig. 6; paras. 49-51), the distributed base station comprising a baseband controller (item 254; para. 45, last two sentences) that is physically separated from and communicatively coupled a plurality of radio points (figs. 2, 5 and 6; DUs/TRPs; para. 3, penultimate sentence), wherein each radio point is configured to exchange radio frequency (RF) signals with a plurality of user equipment (UEs) (para. 41, last sentence), the method comprising: assign resources (fig. 14; para. 74, lines 11-15). 
Guo discloses a conventional LTE system (paras. 42-43) but does not disclose, the method comprising: determining, for each RP communicating with a UE, available channel resources in each of a plurality of subframes; determining a least-loaded subframe that has the most available channel resources; and assigning an available channel resource in the least-loaded subframe to the UE. Jersenius discloses an LTE system (para. 2) for performing a method comprising: determining, for each RP communicating with a UE, available channel resources in each of a plurality of subframes (steps 206-208); determining a least-loaded subframe that has the most available channel resources (step 210; para. 93); and assigning an available channel 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have performing non-DRX-aware channel resource allocation; determining, for each RP communicating with a UE, available channel resources in each of a plurality of subframes; determining a least-loaded subframe that has the most available channel resources; and assigning an available channel resource in the least-loaded subframe to the UE for at least one of the RPs communicating with the UE in the invention of Guo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing resource load balancing to avoid highly loaded subframes (Jersenius, paras. 13 and 25; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Guo in view of Jersenius does not teach or make obvious the baseband controller coupled to the radio points via an Ethernet network. However, Barabell discloses a controller connected to radio points by an Ethernet network (fig. 1, item 34, 36 and 38; para. 92 and 100; figs. 2A-2B, 3, 5B-6B and 29). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the baseband controller coupled to the radio points via an Ethernet network in the invention of Guo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific and/or well-known network architecture or protocol for use (Barabell, fig. 1, item 34, 36 and 38; para. 92 and 100; figs. 2A-2B, 3, 5B-6B and 29; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Guo in view of Jersenius does not teach or make obvious the one or more channel resources are reused for different UEs across different RPs located in different geographical locations. However, Barabell discloses reusing resources among different RPs (fig. 17A-17B; paras. 325-326; note: a cell has one or more RPs - para. 154, penultimate sentence and para. 101). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one or more channel resources reused for different UEs across different RPs located in different geographical locations in the invention of Guo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing non-interfering resources over a limited bandwidth for a network as is known in the art (Barabell, figs. 17A-17B; paras. 325-326; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 12, Guo in view of Jersenius and Barabell discloses and makes obvious the method of claim 11, wherein the assigning the available channel resource comprises assigning the available channel resource, in the least-loaded subframe, to the UE for each RP communicating with the UE (Jersenius, fig. 2; note: only one RP is in communication with the UE).  
Regarding claim 13, Guo in view of Jersenius and Barabell discloses and makes obvious the method of claim 11, wherein the determining the available channel resources is performed in response to the UE attaching to the distributed base station (Jersenius, paras. 10-12 and 64; fig. 2, step 202; note: an initial communication or communication initiating an SPS transmission).  
Regarding claim 18, Guo in view of Jersenius and Barabell discloses and makes obvious the method of claim 11, wherein the channel resources are Physical Uplink Control Channel 
Regarding claim 49, Guo in view of Jersenius and Barabell discloses and makes obvious the distributed base station of claim 1, wherein the plurality of RPs are physically separated from each other (Guo, figs. 2, 5 and 6; note: distributed units - para. 3 and para. 41, line 14).

Claims 4, 14 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Jersenius and Barabell as applied to claim 1 or 11 above, and further in view of Alamshahi et al. (US 2013/0150113).
Regarding claims 4 and 14, Guo in view of Jersenius and Barabell does not teach the distributed base station of claim 1 and method of claim 11, wherein the UE, which has previously attached to the distributed base station, moves across a coverage site of the distributed base station such that at least one RP communicating with the UE changes, and the distributed base station of claim 1, wherein the UE communicates with more than one of the plurality of RUs. However, Alamshahi discloses this feature (figs. 3 and 6; paras. 1, 14 and 50; note: handover between RUs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the UE, which has previously attached to the distributed base station, move across a coverage site of the distributed base station such that at least one RP communicating with the UE changes and communicate with more than one of the plurality of RUs in the invention of Guo in view of Jersenius and Barabell. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, allow for spatial coverage for a base station within a cell (Alamshahi, figs. 3 and 6; .

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Jersenius and Barabell as applied to claim 8 or 18 above, and further in view of Suzuki et al. (US 20110286436).
Regarding claims 9-10 and 19-20, Guo in view of Jersenius and Barabell does not teach the distributed base station of claim 8, wherein each PUCCH resource is defined by at least: a particular subframe within a system frame; a physical resource block (PRB) within the particular subframe; and a cyclic shift, and the distributed base station of claim 9, wherein each PUCCH resource is further defined by an orthogonal sequence used in the PRB, the method of claim 18, wherein each PUCCH resource is defined by: a particular subframe within a system frame; a physical resource block (PRB) within the particular subframe; and a cyclic shift, and the method of claim 19, wherein each PUCCH resource is further defined by an orthogonal sequence used in the PRB.
However, Suzuki discloses a PUCCH resource as associated with a PRB, subframe, a cyclic shift and an orthogonal sequence (para. 83). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have each PUCCH resource defined by (at least): a particular subframe within a system frame; a physical resource block (PRB) within the particular subframe; and a cyclic shift, wherein each PUCCH resource is further defined by an orthogonal sequence used in the PRB in the invention of Guo in view of Jersenius and Barabell. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, distinguishing PUCCH transmissions (Suzuki, .

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462